EXHIBIT 16.1 May 8, 2017 Securities and Exchange Commission treet, N.E. Washington, D.C., USA 20549-7561 Dear Sirs/Madams: We have read Item 16F of Companhia Brasileira de Distribuição’s Annual Report Form 20-F for the year ended December 31, 2016, dated May 8, 2017, and have the following comments: 1. We agree with the statements made in the first, second, third, fourth and fifth paragraphs. 2. We have no basis on which to agree or disagree with the statements made in the sixth paragraph. Yours truly, /s/ Deloitte Touche Tohmatsu Deloitte Touche Tohmatsu Auditores Independentes
